February 1, 2007 E.I.I. REALTY SECURITIES TRUST Re:Revised Custodian Services Fees Dear Sir/Madam: This revised letter constitutes our agreement with respect to compensation to be paid to PFPC Trust Company ("PFPC Trust") under the terms of an Amended and Restated Custodian Services Agreement dated May 24, 2004 between PFPC Trust and E.I.I. Realty Securities Trust ("you" or the "Fund"), as amended from time to time (the "Agreement") for services provided on behalf of each of the Fund’s investment portfolios (each a “Portfolio”).Pursuant to Paragraph 11 of the Agreement, and in consideration of the services to be provided to each Portfolio, you will pay PFPC Trust certain fees and reimburse PFPC Trust for its out-of-pocket expenses as set forth below.This revised fee letter supersedes all previous fee letters with respect to the fees set forth herein. Asset Based Fees: The following fee will be calculated daily based upon each Portfolio’s total gross assets and payable monthly, in the following amounts: .01% of each Portfolio’s first $100 million of average gross assets; .0075% of each Portfolio’s next $400 million of average gross assets; and .005% of each Portfolio’s average gross assets over $500 million. Transaction Charges for U.S. Securities: A transaction includes buys, sells, calls, puts, maturities, free deliveries, free receipts, exercised or expired options, opened or closed short sales and the movement for each piece of underlying collateral for a repurchase agreement, etc. Physical delivery$17.00 DTC/Fed Book entry$10.00 GNMA depository$15.00 Repo with PNC$7.50Round-trip per piece of collateral Repo outside PNC$15.00Round-trip per piece of collateral Wires $10.00 Fees and Transaction Charges for Non-U.S. Securities: Fees and expenses relating to foreign custody services, including without limitation country specific asset based fees and transaction fees, are attached hereto as Schedule A.The fees and expenses set forth in Schedule A are in addition to the other fees and expenses set forth in this letter and may be changed by PFPC Trust upon notice to the Fund. Minimum Monthly Fee: The minimum monthly fee shall be as follows: Domestic Fund $1,000 per Portfolio; excluding transaction charges and out-of-pocket expenses. Global Funds $1,250 per Portfolio, excluding transaction charges and out-of-pocket expenses. Fee Waiver: Please see fee waiver language referenced in the attached Sub-Administration, Accounting, Transfer Agency and Custodian Services Fee Waiver dated August 21, 1998 Out-of-Pocket and Other Charges: PFPC Trust's out-of-pocket and other charges, include, but are not limited to, global custody fees and charges, data warehouse access fees, federal express delivery, data transmissions, telecommunications, conversion and deconversion amounts, check processing fees, tax processing and filing fees, $2 per month holdings charge per security, SWIFT charges, $45 per third party currency movement (unless foreign exchange is directed to PFPC Trust), segregated accounts and federal reserve wire fees. Miscellaneous: With respect to any daily net overdrawn cash balances for a Portfolio, a monthly charge shall be assessed based on 125% of the average federal funds rate for that month. PFPC Trust will, consistent with applicable law, sweep any net excess cash balances daily into an investment vehicle or other instrument designated in writing by the Fund (from which PFPC Trust may receive compensation), so long as the vehicle or instrument is acceptable to PFPC Trust.PFPC Trust will credit the Fund with such sweep earnings on a monthly basis (less .25% of assets swept). PFPC Trust shall be entitled to deduct its fees and charges from the applicable Portfolio’s account monthly when due, provided that PFPC Trust shall promptly account for such fees and charges to the Fund. Adjustments to such fees and charges (if any) will be made in the next monthly payment period. PFPC Trust has made the following assumptions in preparing this fee letter:(i) trade information will be transmitted electronically to PFPC Trust; (ii) any securities lending activity will utilize PFPC Trust as the Fund’s securities lending agent pursuant to PFPC Trust’s standard securities lending program; (iii) daily and monthly reports will be accessed via PFPC Trust’s on-line data warehouse; and (iv) daily excess cash will be swept to the PNC Bank Money Market account.Any material departure from these assumptions may result in a fee adjustment at the discretion of PFPC Trust. If PFPC Trust is removed from the Agreement, PFPC Trust will recoup from the Fund 100% of the fees waived during the most recent three years under the Agreement. After the one year anniversary of the effective date of the Agreement, PFPC Trust may adjust the fees described in this letter once per calendar year, upon thirty (30) days’ prior written notice in an amount not to exceed the cumulative percentage increase in the Consumer Price Index for All Urban Consumers (CPI-U) U.S. City Average, All items (unadjusted) - (1982-84100), published by the U.S. Department of Labor since the last such adjustment in PFPC Trust’s fees (or the effective date of the Agreement absent such a prior adjustment). The fee for the period from the day of the year this fee letter is entered into until the end of that year shall be prorated according to the proportion which such period bears to the full annual period. If the foregoing accurately sets forth our agreement and you intend to be legally bound thereby, please execute a copy of this letter and return it to us. Very truly yours, PFPC TRUST COMPANY By: Name: Title: PFPC TRUST BUSINESS APPROVAL BY: DATE: Agreed and Accepted: E.I.I. REALTY SECURITIES TRUST By: Name: Title: SCHEDULE A Asset Based Fees and Transaction Charges for Non-U.S. Securities: The following annual fee schedule will be calculated daily based upon the total gross assets of each portfolio and payable monthly: Asset-based fee on average gross assets for non U.S. securities (BASIS POINTS) Transaction charges for non U.S. securities (USD) Argentina 30 75 Australia 60 Austria 6 60 Bangladesh 45 Belgium 60 Bermuda 45 90 Botswana 50 Brazil - includes local administration 25 70 Bulgaria 40 Canada 3 30 Chile - not including local admin. 20 80 China 25 90 Colombia - not including local admin. 40 Costa Rica 45 80 Croatia 30 80 Czech Republic 40 Denmark 65 Ecuador 40 Egypt 40 Estonia 40 55 Euroclear/Cedel-Fixed Interest 25 Finland 5 65 France 3 50 Germany 3 45 Greece 30 75 Hong Kong 4 75 Hungary 40 India 45 Indonesia 15 80 Ireland 3 40 Israel 25 60 Italy 3 40 Japan 30 Jordan 45 Korea 70 Latvia 45 45 Lithuania 25 40 Malaysia 10 75 Mauritius 40 Mexico 6 35 Morocco 45 Netherlands 4 45 New Zealand 4 55 Norway 75 Pakistan 40 Peru 40 Philippines 12 75 Poland 40 Portugal 10 70 Romania 40 80 Russia (Min Fin Bds only) 45 70 Russian Equities 45 70 Singapore 70 Slovakia 30 85 Slovenia 40 90 South Africa 50 Spain 5 75 Sri Lanka 25 75 Sweden 50 Switzerland 4 60 Taiwan 20 Thailand 8 85 Turkey 20 70 United Kingdom 2 35 Uruguay 35 Venezuela 40 Zimbabwe 50
